Citation Nr: 0032472	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1995, a statement of the case was issued in August 
1995, and a substantive appeal was received in August 1995.

The veteran was afforded a Board video conference hearing in 
September 1998, at which time he indicated he was accepting 
the video conference hearing in lieu of an in-person hearing; 
a transcript of that hearing is of record.

In April 1999 the veteran executed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of the American Legion.  In November 
2000 the veteran's representative submitted a written brief 
presentation in support of the veteran's appeal.

Although the appeal has been described as involving a 
"nervous" disorder on some occasions and as a bipolar 
disorder and personality disorder on other occasions, the 
Board believes that the appeal is most accurately described 
simply in terms of psychiatric disability.  


REMAND

The RO denied the veteran's service connection claim on the 
basis that the claim was not well-grounded.  The Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, which, among other 
things, removed the well-grounded claim requirement.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).  This newly enacted legislation also provides for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the 
removal of the well-grounded claim requirement and the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO is 
necessary before the Board may properly proceed with 
appellate review.

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and determine whether any additional 
action is necessary to comply with the 
assistance to the veteran provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A), to include 
an additional request for all records 
documenting VA treatment at the Marion VA 
facility from 1975 to the present time, 
as well as all other required actions 
regarding obtaining VA and private 
medical records pertinent to the claim.  

2.  The RO should obtain and associate 
with the claims file copies of any 
written decisions concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

3.  The veteran should be afforded a VA 
mental disorders examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report all 
psychiatric disorders which can be 
medically diagnosed.  If a current 
acquired psychiatric disorder is found, 
the examiner is requested to express an 
opinion, with full rationale, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such current psychiatric disorder is 
related to the nervousness noted in the 
service medical records.  

4.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the 
veteran's claim.  Unless the benefit 
sought is granted, the RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran. The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



